MEMORANDUM OPINION
                                        No. 04-09-00755-CV

                                     Gary Michael HENDRICK,
                                             Appellant

                                                   v.

                                      Cynthia Elaine JARVIS,
                                             Appellee

                     From the 407th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2009-CI-14715
                             Honorable Michael Peden, Judge Presiding

Opinion by:       Catherine Stone, Chief Justice

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: September 15, 2010

AFFIRMED

           This is an appeal of a default protective order. On September 8, 2009, Cynthia Jarvis

filed an application for protective order. The application alleged that Gary Hendrick, her former

husband, had committed family violence. Hendrick was served with a copy of the application

for protective order and was informed that the protective order could issue by default if he failed

to appear at the hearing set for September 24, 2009. Upon receiving the application and notice
                                                                                    04-09-00755-CV


of hearing, Hendrick notified the court that he could not appear for a hearing until he “raise[d]

the money for a plane ticket and a lawyer.”

       When the trial court called the underlying case for hearing on September 24, 2009,

Hendrick did not appear. The trial court therefore issued the protective order against Hendrick.

The court found Hendrick had “committed family violence and family violence is likely to occur

in the future pursuant to Section 85.001 of the Texas Family Code.” The protective order

prohibited Hendrick from, among other things, committing family violence against the

complainant and communicating with her or her family. This appeal followed.

       Hendrick’s original appellate brief was deemed deficient by this court. We notified

Hendrick about his brief’s deficiencies and directed him to file an amended brief correcting all of

the deficiencies. Most notably, Hendrick’s brief did not contain appropriate citations to the

record or provide any legal authority as required by Texas Rule of Appellate Procedure 38.1.

See TEX. R. APP. P. 38.1(d), (g), (i). Although Hendrick filed an amended brief, he failed to

correct any of these deficiencies.

       “‘A pro se litigant is held to the same standards as licensed attorneys and must comply

with applicable laws and rules of procedure.’” Shull v. United Parcel Serv., 4 S.W.3d 46, 52-53

(Tex. App.—San Antonio 1999, pet. denied) (citation omitted). “If a pro se litigant is not

required to comply with the applicable rules of procedure, he would be given an unfair advantage

over a litigant who is represented by counsel.” Holt v. F.F. Enters., 990 S.W.2d 756, 759 (Tex.

App.—Amarillo 1998, pet. denied). “On appeal, as at trial, the pro se appellant must properly

present [his] case.” Strange v. Cont’l Cas. Co., 126 S.W.3d 676, 678 (Tex. App.—Dallas 2004,

pet. denied).




                                               -2-
                                                                                     04-09-00755-CV


       “When a party fails to brief a complaint adequately, he waives the issue on appeal.”

Willms v. Wilson, No. 05-09-01048-CV, 2010 WL 1495143, *2 (Tex. App.—Dallas 2010, no

pet.) (mem. op.). Hendrick was afforded an opportunity to provide the court with appropriate

citations to authorities and to the record, but failed to correct such deficiencies in his amended

brief. His amended brief simply denies the allegations contained in the application for protective

order and explains what he believes is his ex-wife’s true motivation for seeking a protective

order against him.    Because Hendrick fails to show how the record and law support his

contentions, we conclude he has inadequately briefed his complaint and waived the issue on

appeal. See id. (concluding pro se litigants preserved nothing for appellate review where they

offered no meaningful legal analysis in their amended brief and failed to support their

contentions with appropriate citations despite an opportunity to correct these deficiencies).

       The judgment of the trial court is affirmed.



                                                  Catherine Stone, Chief Justice




                                                -3-